                                United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    CHRISTOPHER BAKER                                §
                                                     §   Civil Action No. 4:18-CV-599
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    TIM PUCKETT, ET AL.                              §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On June 14, 2019, the report of the Magistrate Judge (Dkt. #82) was entered containing proposed

    findings of fact and recommendations that Plaintiff’s “Application for Temporary Restraining

    Order (Local Rule CV-65)” (Dkt. #9) be denied. On June 27, 2019, Plaintiff notified the Court of

    his non-objection to the report (Dkt. #92).

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff’s “Application for Temporary Restraining Order

    (Local Rule CV-65)” (Dkt. #9) is DENIED.

           IT IS SO ORDERED.
           SIGNED this 26th day of July, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
